Citation Nr: 0335216	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to an increased rating for subpatellar 
chondromalacia with post partial medial meniscectomy of the 
left knee, currently evaluated as 20 percent disabling.

Entitlement to an increased rating for subpatellar 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

Entitlement to an increased rating for post-phlebitic 
syndrome of the left leg, currently evaluated as 60 percent 
disabling.

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2001 rating decisions 
by the Department of Veterans Affairs (VA) Salt Lake City, 
Utah, Regional Office (RO).  The March 2001 decision denied 
entitlement to TDIU.  The July 2001 decision continued 
disability ratings of 10 percent for subpatellar 
chondromalacia with post partial medial meniscectomy of the 
left knee and 60 percent for post-phlebitic syndrome of the 
left leg.  In addition, the July 2001 rating decision 
increased the veteran's disability rating for subpatellar 
chondromalacia of the right knee to 10 percent.

The Board has determined that further development is 
necessary with regard to the veteran's claim for entitlement 
to TDIU.  Accordingly, that claim is the subject of a remand 
following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues regarding 
entitlement to increased ratings has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claims, the evidence 
necessary to substantiate the claims, and what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that 
subpatellar chondromalacia with post medial meniscectomy of 
the left knee is productive of more than moderate impairment.

3.  The evidence of record does not reasonably show that 
subpatellar chondromalacia of the right knee is productive of 
more than slight impairment.

4.  The evidence of record does not reasonably show that 
post-phlebitic syndrome of the left leg is productive of 
massive board-like edema with constant pain at rest.


CONCLUSIONS OF LAW

1.  Subpatellar chondromalacia with post medial meniscectomy 
of the left knee is not more than 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2003).

2.  Subpatellar chondromalacia of the right knee is not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

3.  Post-phlebitic syndrome of the left leg is not more than 
60 percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.110, Diagnostic 
Code 7121 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examination 
to assess the severity of his disabilities.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to this 
claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating for
Bilateral Knees

Factual Background

Service medical records indicate that the veteran twisted his 
left knee in June 1983.  In March 1985, the veteran reported 
pain in both knees.  An April 1985 service medical record 
noted crepitus and knee pain bilaterally.  Another April 1985 
service medical record noted that the veteran had again 
twisted his left knee.  A service medical record dated later 
in April 1985 noted a diagnosis of chondromalacia of the left 
knee.  A September 1985 service medical record noted that the 
veteran underwent a partial left medial meniscectomy due to a 
peripheral tear.

A September 1993 rating decision granted service connection 
for subpatellar chondromalacia, post partial medial 
meniscectomy of the left knee, and assigned an initial rating 
of 10 percent.  In addition, the September 1993 rating 
decision granted service connection for subpatellar 
chondromalacia of the right knee, and assigned an initial 
noncompensable rating.

A July 1998 rating decision increased the veteran's 
disability rating for subpatellar chondromalacia, post 
partial medial meniscectomy of the left knee to 20 percent.

A January 2001 VA fee basis examination report noted that the 
appearance of the knees was normal.  On examination, the 
veteran was noted to have a full range of motion.  The 
examiner stated that there were "no Deluca issues" for 
either knee.  X-rays were noted to be normal.

A June 2001 VA joint examination report noted that the 
veteran complained of pain in both knees, which was 
aggravated by squatting.  On examination, there was no 
palpable tenderness of the left knee, but there was palpable 
tenderness over the medial aspect of the patella on the 
right.  Both the anterior and posterior drawers were negative 
bilaterally with no collateral ligament laxity on valgus or 
varus stress.  Range of motion was adequate with minimal pain 
at 140 degrees of flexion and full extension to 0 degrees 
bilaterally.

A December 2001 VA joint examination report stated that the 
veteran complained of constant pain in each knee.  The 
veteran also reported frequent popping and grating sensations 
in each knee, especially while straightening up after 
squatting.  On examination, there was minimal palpable 
tenderness over the medial aspect of the left knee.  No 
tenderness was noted on the right knee.  Each medial 
parapatellar depression was intact indicating no early 
effusion.  Both the anterior and posterior drawers were 
negative with no collateral ligament laxity on valgus or 
varus stress.  McMurray test was negative bilaterally.  The 
range of motion of each knee was noted to be adequate and 
minimally painful at full flexion of 140 degrees and full 
extension of 0 degrees.  There was a grade 3 subpatellar 
crepitation noted on flexion-extension of each knee.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2003).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2003).

Limitation of flexion of the leg to 45 degrees, a 10 percent 
rating is assigned.  A 20 percent rating is appropriate where 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned in the case of flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Limitation of extension of the leg to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2003).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board initially notes that higher ratings are not 
available to the veteran under Diagnostic Codes 5256, as 
medical evidence of record does not indicate that the veteran 
has ankylosis of either knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Under Diagnostic Code 5258, the Board 
notes that the maximum rating available is 20 percent.  
Accordingly, a higher rating is not available for the left 
knee under this code.  In addition, medical evidence does not 
show that the veteran has a dislocated semilunar cartilage in 
the right knee, making a higher rating for the right knee 
unavailable under this Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

In addition, the Board notes that the medical evidence of 
record shows that the veteran's range of motion in both knees 
has been 0 to 140 degrees.  Accordingly, higher ratings are 
not available for either knee under Diagnostic Codes 5260 or 
5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Accordingly, the Board finds that the evidence of record 
indicates that the veteran's knee disabilities are 
appropriately rated under Diagnostic Code 5257.  With regard 
to the left knee, the veteran is currently in receipt of a 
rating of 20 percent.  The June 2001 VA examiner did not note 
any palpable tenderness of the left knee.  Also, no 
collateral ligament laxity on valgus or varus stress was 
noted in the left knee.  The December 2001 VA examiner did 
note palpable tenderness over the medial aspect of the left 
knee.  However, no effusion was noted.  Neither was 
collateral ligament laxity noted on either valgus or varus 
stress.  The Board finds that the clinical evidence of record 
does not indicate that the veteran's left knee disorder is 
productive of severe impairment due to lateral instability or 
recurrent subluxation.  Accordingly, a rating in excess of 20 
percent is not warranted at this time.

With regard to the right knee, the June 2001 VA examiner did 
note palpable tenderness of the right knee.  However, no 
collateral ligament laxity on valgus or varus stress was 
noted in the left knee.  The December 2001 VA examiner did 
not note any palpable tenderness over the medial aspect of 
the right knee.  In addition, no effusion was noted.  Neither 
was collateral ligament laxity noted on either valgus or 
varus stress.  The Board finds that the clinical evidence of 
record does not reasonably establish that the veteran's right 
knee disorder is productive of moderate impairment due to 
lateral instability or recurrent subluxation.  Accordingly, a 
rating in excess of 10 percent for subpatellar chondromalacia 
of the right knee is not warranted at this time.

The Board notes that, as the veteran is appropriately rated 
under Diagnostic Code 5257, a separate rating is available 
where the veteran is diagnosed with arthritis of the knee.  
In this instance, however, the veteran has not been so 
diagnosed.  X-rays taken in conjunction with the January 2001 
fee basis examination were noted to be normal.  Accordingly, 
a separate rating is not available at this time for either 
knee.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
has pain with range of motion.  However, the current 
evaluations, 20 percent for the left knee and 10 percent for 
the right knee contemplate pain on motion and also 
contemplate exacerbations of the service-connected 
disabilities.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination reports and by the veteran is indicative of no 
more than the impairment already contemplated by a schedular 
disability rating of 20 percent for the left knee and 10 
percent for the right knee.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that either of the veteran's knee disorders alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


III.  Increased Rating for Post-Phlebitic
Syndrome of the Left Leg

Factual Background

Service medical records indicate that the veteran was 
diagnosed with superficial thrombophlebitis and erythema over 
the distribution of the saphenous vein in the left leg in 
November 1984.

A September 1993 rating decision granted service connection 
for post-phlebitic syndrome of the left leg and assigned an 
initial rating of 10 percent.

A July 1998 rating decision increased the disability rating 
for post-phlebitic syndrome of the left leg to 40 percent.

A March 2000 rating decision increased the disability rating 
for post-phlebitic syndrome of the left leg to 60 percent.

The veteran was in receipt of an evaluation of 100 percent 
for post-phlebitic syndrome of the left leg based on 
treatment necessitating convalescence for the periods of 
March 21, 2000 through April 30, 2000 and September 5, 2000 
through February 28, 2001.

A March 2001 VA treatment note indicated that the veteran 
complained of pain with standing, which improved with the 
elevation of his legs or walking.  On examination, bilateral 
pulses were palpable.  The veteran had multiple varicosities 
bilaterally on the lower legs and feet.  Discolorations were 
consistent with chronic venous insufficiency.  With 
dependency, both feet became purple in color.

An April 2001 VA treatment note reported that the veteran's 
skin was without infected ulcers, but evidence of 
varicosities and healing wounds was noted around the ankles 
bilaterally.  The treatment note indicated that the veteran 
was given a pair of thigh high compression stockings.

A December 2001 VA artery examination report noted that the 
claims file had been reviewed.  Recurrent ulcers in the 
medial ankle and medial distal left leg region were noted.  
The veteran reported constant burning discomfort in these 
areas.  The veteran noted swelling of the left leg, but 
indicated that it was controlled with tight-fitting elastic 
stockings.  On examination, posterior tibial and dorsalis 
pedal pulses were easily palpable.  Multiple varicosities 
were present bilaterally on the lower legs and feet.  There 
were pigment discolorations consistent with chronic venous 
insufficiency.  With dependency, both feet became purple in 
color.  There was skin scarring in the medial ankle and 
distal medial leg regions.  There were bilateral healed scars 
over the saphenous vein course.  There were no open lesions 
noted.

A January 2002 VA treatment note indicated that the veteran 
presented to the emergency room with a complaint of 
developing pain in his bilateral lower extremities.  The 
veteran reported that, due to epidurals for back pain, he had 
to stop taking his anti-coagulation medication.  On 
examination, vascular status of the lower extremities was 
+1/4 bilaterally.  The veteran had large hemosiderin 
deposition areas on the bilateral lower extremities on the 
dorsomedial aspect of his feet and ankles.  He had large 
well-healed scars extending on the anteromedial aspect of his 
bilateral lower legs from vein strippings and vein surgery.  
Superficial venous structures were well-noted, visualized, 
and palpable.  He presented positive Homans sign on his 
bilateral posterior calves.  Neurological status was intact.  
An ultrasound demonstrated multiple chronic clots in the 
veins of the lower extremities bilaterally.  They were 
considered long-standing and not at risk for migration.  A 
new clot was noted in a small perforating vein of the left 
posterior calf muscle.  This was also not considered to be a 
high risk for migration.

Criteria

Under Diagnostic Code 7121, a 60 percent evaluation is 
appropriate where there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent evaluation is assigned in the case 
of massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7121.

Analysis

Clinical evidence of record notes that the veteran's left 
foot turns purple with dependency.  Also noted are the 
multiple varicosities and pigment discoloration consistent 
with venous insufficiency.  No edema is noted in the 
treatment records or VA examination reports.  In addition, 
although the veteran has noted pain with standing, a March 
2001 VA treatment note states that such pain is relieved with 
elevation or walking.  In the absence of evidence that 
reflects that the veteran has massive board-like edema with 
constant pain at rest, a rating in excess of 60 percent is 
not warranted at this time.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, the evidence 
does not currently reflect that the veteran's post phlebitic 
syndrome of the left leg alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for subpatellar 
chondromalacia with post medial meniscectomy of the left 
knee, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for subpatellar 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for post-phlebitic 
syndrome of the left leg, currently evaluated as 60 percent 
disabling, is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

After careful review of the record, the Board finds that the 
evidence of record is not adequate to make a determination 
with regard to the veteran's eligibility for TDIU at this 
time.  VA treatment notes from August 2001 note that the 
veteran had recently held a job, which he had to leave due to 
his service-connected disabilities.  However, a December 2001 
VA mental disorder examination report noted a sporadic 
employment history since 1987, which ended in 1999.  Service 
connection for a major depressive and pain disorder, 
secondary to the veteran's service-connected left leg 
disorder is noted to be in effect.  An initial rating of 10 
percent was assigned, effective October 3, 2000.  A 30 
percent rating was assigned effective August 29, 2001.

There is evidence of record that the veteran is limited in 
the types of employment he may seek due to his service-
connected disabilities.  The December 2001 VA mental disorder 
examiner noted that the veteran could not do jobs where he 
was on his feet constantly.  A December 2001 VA artery 
examination report noted that the veteran's employment should 
not "involve sitting with dependency of the lower 
extremities, standing, or considerable walking."  However, 
the December 2001 VA mental disorder examiner also pointed 
out that the veteran was mentally able to work, and was in 
school at the time to improve his employment prospects.  It 
is unclear from the record what type of educational program 
the veteran was pursuing.  Furthermore, there is no 
indication of the record that the veteran completed such 
schooling, or that it has assisted him in finding gainful 
employment.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be asked to 
provide a complete employment history 
since the last job listed on his 
application for benefits, which ended 
in January 2000.  In addition, the 
veteran should inform the RO what 
schooling, program of education or 
training was referred to in the 
December 2001 VA examination report, 
and if such program of study was 
completed.

2.  The veteran should be interviewed 
by a vocational rehabilitation 
counselor.  The counselor should be 
provided with a copy of the claims 
folder and a separate copy of this 
remand for review.  The counselor is 
asked to offer an opinion as to 
whether the veteran is able to obtain 
and retain gainful employment in 
light of his service-connected 
disabilities.  The counselor is asked 
to pay particular attention to the 
December 2001 VA artery examination 
report where the examiner 
specifically noted that the veteran's 
employment should not "involve 
sitting with dependency of the lower 
extremities, standing, or 
considerable walking."

3.  After the development 
requested above has been completed 
to the extent possible, the RO 
should again review the record.  
If any benefit sought on appeal, 
for which a notice of disagreement 
has been filed, remains denied, 
the veteran and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



